                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION .

                               No. 7:08-CR-140-D-1


UNITED STATES OF AMERICA,             )
                                      )
             v.                       )            ORDER
                                      )
KENNETH LOCKLEAR                      )



      Upon motion of the United States, it is hereby ORDERED that Docket Entry

171 be sealed.

       It is FURTHER ORDERED that the Clerk provide a filed copy of the Order to

the United States Attorney's Office and Counsel for the Defendant.

      This the 4- day of ~M. . . .-~---_,, 2021.




                               J     S C. DEVER III
                               United States District Judge
